DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are currently pending. 

Claim Objections
Claim 5 is objected to because of the following informalities:  It appears “an posture” should read “a posture”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Auld et al. (US Patent Publication 2017/0086928).
Regarding claim 1, Auld et al. discloses a medical holding device (200,  Figure 3) comprising: an arm (300, Figure 5) capable of coupling a plurality of links to each other by joints, the arm having at least seven or more degrees of freedom by rotational operations on rotation axes [paragraph 0049 describes more than six degrees of freedom can be provided], and capable of supporting a medical instrument; and an arm controller (206, [paragraph 0049]) capable of operating the arm, wherein the arm has six degrees of freedom realized by rotational operations of six passive rotation axes that passively rotate and one or more degrees of freedom realized by rotational operations of one or more active rotation axes that actively rotate [paragraphs 0051- 0053 describe active and passive portions which can be optimized based on the intended functionality of the device), and the arm controller is capable of rotating the active rotation axis so as to avoid a predetermined state of a posture of the arm.
Regarding claim 2, Auld et al. discloses wherein the predetermined state is a state where a first axis, which is a first rotation axis counted from a side of the arm on which the medical instrument is supported, is present on a plane defined by a second axis, which is a second rotation axis counted from the side of the arm on which the medical instrument is supported and a third axis, which is a third rotation axis counted from the side of the arm on which the medical instrument is supported, or a state where the first axis is present on a plane parallel to the plane defined by the second axis and the third axis. (Examiner Note: The predetermined state and its particulars are not positively recited in claims.)
Regarding claim 3, Auld et al. discloses wherein the predetermined state is a unique state where a number of degrees of freedom decreases, the number of degrees of freedom realized by rotational operations of each of a first axis, a second axis, and a third axis, which are a first rotation axis, a second rotation axis, and a third rotation axis, respectively, counted from a side on which the medical instrument is supported. (Examiner Note: The predetermined state and its particulars are not positively recited in claims.)
Regarding claim 17, Auld et al. discloses further comprising the medical instrument (312, Figure 5) supported by the arm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Auld et al. (US Patent Publication 2017/0086928) in view of Fukushima et al. (US Patent Publication 2015/0250547).
Regarding claim 13, Auld et al. fails to disclose a torque sensor; however, Fukushima et al. discloses a torque sensor (428, Figure 3) capable of detecting a torque [paragraph 0084] applied to the passive rotation axis and an actuator controlled by a detection result of the torque sensor are disposed at the joint corresponding to at least one or more of the passive rotation axes, and the passive rotation axis corresponding to the joint in which the torque sensor and the actuator are disposed passively rotates due to a passive operation of the actuator according to the detection result of the torque sensor. 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the device of Auld with a torque sensor of Fukushima, in order to detect the torque generated by the gears to actuate the arm, such that in combination the passive rotation axis and an actuator controlled by a detection result of the torque sensor are disposed at the joint corresponding to at least one or more of the passive rotation axes, and the passive rotation axis corresponding to the joint in which the torque sensor and the actuator are disposed passively rotates due to a passive operation of the actuator according to the detection result of the torque sensor. 
Regarding claim 14, the modified Auld’s device discloses wherein the torque sensor [paragraph 0084 of Fukushima] is capable of detecting a rotational torque generated by gravity and an external force applied to the arm, and the actuator is capable of operating passively according to the detected external force so as to cancel the detected rotational torque generated by the gravity.
Regarding claim 18, Fukushima et al. discloses a medical observation device (510, Figure 1) comprising: an imager (515, Figure 1) capable of capturing an image of an observation target; an arm (512, Figure 1) capable of coupling a plurality of links to each other by joints, and an arm controller capable of controlling an operation of the arm [paragraph 0015].
In the embodiment described above, Fukushima fails to disclose at least seven or more degrees of freedom by rotational operation, active and passive rotation axes, wherein the arm has six degrees of freedom realized by rotational operations of six passive rotation axes that passively rotate and one or more degrees of freedom realized by rotational operations of one or more active rotation axes that actively rotate, and the arm controller is capable of rotating the active rotation axis so as to avoid a predetermined state of a posture of the arm.
However, Fukushima in alternate embodiment (Figure 9) expressly describes an arm with at least seven degrees of freedom [paragraph 0226]. However, Auld et al. teaches a medical holding device comprising an arm with active and passive rotation axis. Therefore, it would have been obvious to one having ordinary skill in the art to modify the medical holding device of Fukushima with active and passive rotation axes, as taught by Auld et al. to selectively move the arm based on the detected state of the plurality of joint units and a purpose of motion; such that in combination the arm has six degrees of freedom realized by rotational operations of six passive rotation axes that passively rotate and one or more degrees of freedom realized by rotational operations of one or more active rotation axes that actively rotate, and the arm controller is capable of rotating the active rotation axis so as to avoid a predetermined state of a posture of the arm.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Auld et al. (US Patent Publication 2017/0086928) in view of Kuroda et al. (US Patent Publication 2017/0080574).
Regarding claim 15, Auld et al. fails to disclose the arm including a counterweight; however, Kuroda et al. teaches an error caused by mass property such as an error weight capable of canceling a rotational moment generated by gravity with respect to the degree of freedom realized by the rotational operation of at least one or more of the passive rotation axes.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the arm of Auld with a counterweight as taught by Kuroda in order to detect an error caused by friction, inertia or the like in the arm’s joint units.  
Regarding claim 16, the modified Auld’s device discloses wherein a center of gravity of a structure of the medical holding device held by the respective rotation axes is placed on a rotation axis of each of the passive rotation axes and the one or more active rotation axes [paragraphs 0133-0137 of Auld].

Claim Objections
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose specific rotational axes, i.e. first, second, and third, that rotate relative to passive rotational axes and specific axes, i.e. fourth, that rotates relative to an active rotational axis. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday from (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775